Digitally signed by
                                                                              Reporter of Decisions
                            Illinois Official Reports                         Reason: I attest to the
                                                                              accuracy and
                                                                              integrity of this
                                                                              document
                                      Appellate Court                         Date: 2017.08.14
                                                                              09:52:41 -05'00'




                        People v. Miller, 2017 IL App (3d) 140977



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                RYAN A. MILLER, Defendant-Appellant.



District & No.         Third District
                       Docket No. 3-14-0977



Rule 23 order filed    February 28, 2017
Rule 23 order
modified upon denial
of rehearing           April 5, 2017
Motion to publish
allowed                June 5, 2017
Opinion filed          June 5, 2017



Decision Under         Appeal from the Circuit Court of Rock Island County, No. 05-CF-959;
Review                 the Hon. Walter D. Braud, Judge, presiding.



Judgment               Affirmed.


Counsel on             Michael J. Pelletier, Peter A. Carusona, and Mark D. Fisher, of State
Appeal                 Appellate Defender’s Office, of Ottawa, for appellant.

                       John L. McGehee, State’s Attorney, of Rock Island (Justin A.
                       Nicolosi, of State’s Attorneys Appellate Prosecutor’s Office, of
                       counsel), for the People.
     Panel                    JUSTICE SCHMIDT delivered the judgment of the court, with
                              opinion.
                              Justices O’Brien and Wright concurred in the judgment and opinion.


                                               OPINION

¶1         On September 29, 2006, a jury convicted defendant of first degree murder for which he
       originally received a mandatory natural life sentence. He later pursued relief on numerous
       claims of constitutional violations under the Post-Conviction Hearing Act (725 ILCS 5/122-1
       et seq. (West 2008)). Some of defendant’s claims were dismissed at the second-stage
       dismissal hearing while others proceeded to a third-stage evidentiary hearing. The trial court
       granted a new sentencing hearing but no other relief. At the resentencing hearing, defendant
       received 60 years’ imprisonment, the maximum sentence for his crime. 730 ILCS
       5/5-4.5-20(a) (West 2014).
¶2         Defendant raises three issues on appeal in relation to his postconviction petition. First, he
       appeals the claims dismissed at the second stage because the State captioned its responsive
       pleading as an answer, not a motion to dismiss. Next, defendant argues that we should
       remand for additional postconviction proceedings due to postconviction counsel’s
       unreasonable level of assistance at the evidentiary hearing. Finally, he claims he is entitled to
       a new trial based upon ineffective assistance of trial and appellate counsel in failing to submit
       jury instructions on lesser-included offenses. In addition to his postconviction claims,
       defendant directly appeals the 60-year sentence imposed at his resentencing hearing, arguing
       that the trial court abused its discretion by levying an excessive sentence. We affirm.

¶3                                          BACKGROUND
¶4         On November 7, 2005, defendant, then 22 years old, was babysitting the 17-month-old
       daughter of his girlfriend, Ashley, after Ashley went to work at 3:30 p.m. At approximately 5
       p.m., defendant sought his neighbor’s help because the infant was vomiting and stopped
       breathing. The neighbor, Greg, followed defendant to the apartment where the infant was
       unresponsive. Greg immediately called 911 on his cell phone. At some point between 5 and
       5:30 p.m., defendant used another neighbor’s phone to call Ashley at work.
¶5         When the paramedics arrived, the infant was not breathing. The paramedics’ heart
       monitor detected no electrical activity; revival efforts on the way to the hospital were
       unsuccessful. The victim’s body temperature in the emergency room was 91.9 degrees,
       indicating she had been dead for at least one hour prior to arriving at the hospital between
       5:30 and 6 p.m.
¶6         Defendant initially told the police investigator that the victim was coughing, vomiting,
       and breathing “funny.” He stated that only two minutes elapsed between him noticing
       something was wrong and his neighbor calling 911. After the investigator confronted
       defendant with the victim’s 91.9-degree body temperature and estimated time of death, he
       changed his story.
¶7         In his amended version, defendant claimed the victim broke a television antenna after her
       mother left for work. He then grabbed her and spanked her “harder than he should have.”


                                                   -2-
       After spanking her, he grabbed her by both arms, shook her, and threw her onto the living
       room couch. When the victim attempted to crawl off of the couch, defendant threw her back
       onto it, pushed her head into the cushion, and told her to go to sleep. As she kept trying to get
       up, defendant admitted he pushed her head down “countless times” until she began to quiver
       and vomit. When the victim stopped crawling off the couch, defendant covered her with a
       blanket, placed a cup beside her, and went elsewhere in the apartment to write music lyrics.
       He did not realize the victim was unresponsive until about one hour later.
¶8          The victim had bruising about her head and face, behind her ear, on the left side of her
       abdomen, and on her lower back. The victim’s emergency room physician stated that some of
       the bruises were linear, indicating they could have been caused by a straight instrument or
       falling against a straight edge of some sort. The forensic pathologist determined the victim
       died from hemorrhagic shock resulting from a transected liver—a liver split into two pieces.
       This type of injury could result only from significant blunt trauma of the abdomen, similar to
       that experienced in severe automobile accidents. The pathologist also opined that two linear
       bruises on the left side of the victim’s torso were caused by force from a long, cylindrical
       object, such as an antenna. The two contusions on the victim’s back were caused by blunt
       trauma with a hard object. The autopsy also revealed hemorrhaging beneath the victim’s
       scalp.
¶9          Soon after defendant was charged with first degree murder, the trial court found a
       bona fide doubt as to his fitness to stand trial. The court appointed Dr. Kirk Witherspoon to
       evaluate his mental capacity. On November 18, 2005, Witherspoon’s evaluation concluded
       that defendant was unfit for trial due to extreme distress and suicidal thoughts. He believed,
       however, that defendant could be restored to fitness within a year. On January 6, 2006,
       Witherspoon reevaluated defendant at his own request. Witherspoon found that defendant
       displayed the cognitive ability to understand the charges against him and implications of
       proceeding with trial. Accordingly, Witherspoon recommended that defendant was fit for
       trial; the trial court found defendant fit on January 25, 2006.
¶ 10        On September 25, 2006, defense counsel advised the court that defendant was taking
       psychotropic medications but indicated that these medications would not affect his fitness for
       trial. Although defendant was charged with other crimes, the State proceeded on only the first
       degree murder charge. After jury selection on September 25 and 26, the three day trial began
       on September 27, 2006.
¶ 11        On the first day of trial, the jury sent the judge a note asking if defendant was “on
       medication to calm him.” The attorneys and trial court knew that defendant was taking
       Seroquel, a psychotropic medication. Prior to submitting the note, the jury heard testimony
       from the victim’s mother, an investigating police officer, and the emergency room physician.
       The State published postmortem photographs of the victim during some of the testimony.
       The record does not indicate what, if any, event or behavior prompted the jury’s note.
       Outside of the jury’s presence, the attorneys and trial judge agreed that the court would not
       answer the jury’s question. The trial judge stated that he noticed nothing unusual about
       defendant’s demeanor. He also observed that defendant could appear calm for a variety of
       reasons.
¶ 12        After deliberating for approximately four hours on the second day of trial, the trial judge
       granted the jury’s request to adjourn for the evening. At 10:54 a.m. the next day, the judge


                                                   -3-
       allowed the jury’s request to see the videotape of defendant’s police interrogation. The jury
       returned its verdict at 3:26 p.m.
¶ 13       The presentence investigation revealed that defendant had little criminal
       history—juvenile offenses for property damage and burglary in 1997 and cannabis charges in
       2003 and 2005. Defendant abused several types of drugs; he admitted that he drank an
       eight-ounce bottle of Robitussin on the day of the offense. Treatment Alternatives for Safe
       Communities (TASC) submitted an evaluation letter, which concluded that defendant’s
       cannabis and cocaine dependence was correlated to the offense. However, defendant was not
       eligible for TASC treatment alternatives because of the crime’s violent nature. Defendant
       also wrote a letter expressing his remorse, stating he would have never intentionally hurt or
       killed the victim.
¶ 14       On December 15, 2006, the court heard and denied defendant’s motion for a new trial.
       The court sentenced defendant to the mandatory natural life imprisonment under section
       5-8-1(a)(1)(c)(ii) of the Unified Code of Corrections (Unified Code) (730 ILCS
       5/5-8-1(a)(1)(c)(ii) (West 2006)). We rejected defendant’s reasonable doubt argument on
       direct appeal and affirmed his conviction by Rule 23 order. People v. Miller, 385 Ill. App. 3d
       1144 (2008) (table) (unpublished order under Supreme Court Rule 23). Defendant raised no
       other issues on direct appeal.
¶ 15       On October 22, 2009, defendant filed a pro se petition for postconviction relief, which
       raised 28 separate issues. The trial court appointed counsel to represent defendant on
       February 3, 2010. On April 26, 2011, defendant filed a pro se amended petition, arguing his
       mandatory life sentence was unconstitutional under People v. Wooters, 188 Ill. 2d 500
       (1999). The section of the Unified Code under which defendant received his mandatory life
       sentence was amended as of January 1, 2016. See Pub. Act 99-69, § 10 (eff. Jan. 1, 2016)
       (amending 730 ILCS 5/5-8-1(a)(1)(c)(ii) to remove the mandatory sentence of natural life
       imprisonment for murder of an individual under 12 years of age).
¶ 16       On September 13, 2013, defense counsel filed a Rule 651(c) certificate (Ill. S. Ct. R
       651(c) (eff. Feb. 6, 2013)) and amended petition arguing, inter alia, (1) his sentence was
       improper under Wooters; (2) his due process rights were violated when the trial court failed
       to order a new fitness hearing after his psychotropic medications were changed and his
       actions at trial created a doubt as to his fitness; (3) his appellate counsel provided ineffective
       assistance by (a) failing to argue on direct appeal that trial counsel provided ineffective
       assistance by not requesting the jury to be instructed on involuntary manslaughter or reckless
       homicide and (b) failing to argue on direct appeal that the cumulative effect of the
       prosecutor’s “misconduct” denied defendant a fair trial; (4) his trial counsel provided
       ineffective assistance by (a) failing to request the jury be instructed on second degree murder,
       involuntary manslaughter, and reckless homicide, (b) waiving the court reporting of
       voir dire, thereby precluding appellate counsel from raising any issues that may have arisen
       therein, and (c) failing to object to the prosecutor’s “numerous improper remarks” that were
       not based in evidence and served only to inflame the passion of the jury; and (5) his sixth
       amendment right to a fair and impartial trial by jury was violated when (a) the trial court
       denied defense counsel’s request for individual voir dire, (b) the trial court denied defense
       counsel’s Batson challenge to the jury array, (c) the prosecution made numerous improper
       remarks not based on evidence and meant only to inflame the passion of the jury, and (d) the


                                                   -4-
       State failed to disclose to defense counsel an audio recorded conversation between the
       victim’s mother and defendant.
¶ 17        On April 3, 2014, the postconviction trial court discharged defendant’s counsel, at
       defendant’s request, and ordered the State to respond to the amended petition. The State filed
       an “answer,” which conceded that defendant was entitled to a new sentencing hearing. The
       State’s responsive pleading asserted that defendant’s other claims did not merit an
       evidentiary hearing. With regard to the claims that were ultimately dismissed at the second
       stage, the State’s responsive pleading asserted: “Petitioner next alleges a laundry list of
       alleged errors by trial counsel, but does not allege why they were errors or how these alleged
       errors would have affected the outcome of the case, nor are there affidavits supporting the
       assertion.”
¶ 18        At the dismissal hearing, the court found that defendant was entitled to a new sentencing
       hearing and an evidentiary hearing on the claims concerning his fitness and his attorneys’
       failure to request jury instructions on lesser-included offenses. The remaining issues were
       dismissed.
¶ 19        At the evidentiary hearing, defendant testified that he asked his trial counsel to
       investigate the viability of a voluntary manslaughter instruction prior to trial but never
       discussed jury instructions with counsel during trial. He also took Seroquel during trial,
       which made him feel “completely out of his mind,” “weird,” and unable to focus. The
       medication made him feel as though he were in a dream. He felt much better after he was
       taken off the medication in prison.
¶ 20        The presiding trial judge testified that defendant’s demeanor appeared normal during
       trial. His communications with the court and his counsel appeared normal. The judge saw
       nothing indicating a bona fide doubt of his fitness. When questioned by defendant’s
       postconviction counsel, the trial judge did not recall any discussion about lesser-included
       offenses or a note from the jury asking about defendant’s medication during trial.
¶ 21        Both of defendant’s trial attorneys also testified at the evidentiary hearing. Neither
       attorney noticed anything in defendant’s behavior to indicate a bona fide doubt of his fitness
       or any adverse effects from the medication. Lead defense attorney, Baron Heintz, did not
       recall a note from the jury asking about defendant’s medication. Heintz testified that he and
       defendant discussed the possibility of lesser-included offense instructions. Heintz told
       defendant that he may have to testify in order to prove a lesser-included offense; defendant
       responded that he had done nothing wrong and did not want to testify.
¶ 22        After the evidentiary hearing, the trial court ordered a new sentencing hearing but denied
       all other relief. The court concluded that defendant’s testimony regarding his medication was
       insufficient to show a bona fide doubt of his fitness at trial. The court also determined that
       defendant pursued an all-or-nothing approach by choosing not to testify or allow the jury to
       consider lesser-included offenses. Accordingly, the court ruled that defendant failed to make
       a substantial showing of a constitutional violation on the remaining two issues.
¶ 23        Defendant’s second presentence report indicated that he was singing in the choir, as well
       as taking parenting, Bible, and art classes in prison. Four letters written on defendant’s behalf
       were attached to the report. Also attached to the report were several certificates recognizing
       various accomplishments he achieved in prison. Defendant also wrote a letter on his own
       behalf and exercised his right of allocution to express remorse for his actions. He indicated
       that he was high on drugs, young, and reckless when he committed the crime. He maintained

                                                   -5-
       that he had been rehabilitated while in prison and would not commit another crime. He also
       asked for leniency on behalf of his 12-year-old daughter.
¶ 24       On March 16, 2015, defendant received the maximum sentence of 60 years’
       imprisonment. The sentencing court indicated that defendant’s poor upbringing and lack of
       prior record might be helpful in some cases but found this case to present unforgiveable
       circumstances. The court also noted that defendant’s letter and statements expressed
       sentiments that fell short of remorse for his crime. On May 22, 2015, the court denied
       defendant’s motion to reconsider the sentence.
¶ 25       Defendant directly appeals his 60-year sentence and appeals the trial court’s rulings
       denying relief on his postconviction petition. We affirm the trial court’s determinations.

¶ 26                                             ANALYSIS
¶ 27                          I. The State’s Second Stage Responsive Pleading
¶ 28        Defendant argues that by the State captioning its responsive pleading as an answer rather
       than a motion to dismiss, the trial court had no authority to dismiss any of defendant’s
       postconviction claims. The State combats defendant’s argument by pointing out that it did
       not concede the dismissed issues in the responsive pleading. Although captioned as an
       answer, the substance of the pleading sought dismissal of defendant’s claims. We review the
       dismissal of postconviction claims at the second stage de novo. People v. Whitfield, 217 Ill.
       2d 177, 182 (2005); People v. Brown, 2015 IL App (1st) 122940, ¶ 44.
¶ 29        To advance beyond the second stage, a postconviction petition and any accompanying
       documentation must make a “substantial showing” of a constitutional violation. People v.
       Edwards, 197 Ill. 2d 239, 246 (2001); People v. Wilson, 2013 IL App (1st) 112303, ¶ 15. In
       other words, the burden of proof is on the petitioner. The State’s failure to file a responsive
       pleading captioned as a motion to dismiss does not mandate an evidentiary hearing on all
       issues. First, trial courts can, but are not required to, recharacterize postconviction pleadings.
       See People v. Stoffel, 239 Ill. 2d 314 (2010). In fact, the only constraint imposed on a trial
       court during the dismissal stage is that it must accept all well-pled facts as true. People v.
       Coleman, 183 Ill. 2d 366, 380-81 (1998). Second, it is well-settled that the substance of a
       pleading, not its caption, identifies its nature. See, e.g., Shutkas Electric, Inc. v. Ford Motor
       Co., 366 Ill. App. 3d 76, 81 (2006).
¶ 30        Here, the State conceded the sentencing claim pled in defendant’s petition but challenged
       the validity of all other claims. To support these challenges, the State’s pleading made
       assertions attacking the sufficiency of defendant’s pleadings. Two claims that the State
       challenged, defendant’s fitness and jury instructions on lesser-included offenses, advanced to
       the third stage. The State’s responsive pleading asserted that the petition’s “laundry list” of
       other claims failed to allege “why they were errors,” failed to specify the prejudicial effect of
       any such error, and failed to provide any affidavits in support of the claims. At the dismissal
       hearing, the State argued for the dismissal of all claims except for the sentencing claim. The
       trial judge identified the claims that did not proceed to evidentiary hearing as trial issues that
       should have been raised on direct appeal. See People v. English, 2013 IL 112890, ¶ 22
       (postconviction proceedings are meant to adjudicate constitutional issues that were not, and
       could not have been, previously addressed); People v. Ligon, 239 Ill. 2d 94, 103 (2010)
       (issues that could have been raised on direct appeal but were not are forfeited).


                                                   -6-
¶ 31        Defendant relies heavily on People v. Thompson, 2016 IL App (3d) 140586. In
       Thompson, the court sentenced the defendant, convicted of two counts of first degree murder,
       to 60 years. The trial judge ordered that the two counts be merged into one
       conviction—defendant had one 60-year sentence, not 60 years for each count. Due to a
       clerical error, the sentencing order stated the defendant was to serve two 60-year sentences
       concurrently. The defendant’s pro se petition alleged fourth amendment claims regarding his
       arrest and holding period prior to his probable cause hearing. Through counsel, his amended
       petition raised only sentencing issues—that the sentencing order incorrectly issues two
       60-year sentences and that the trial judge based the sentence on a personal belief that the
       defendant was a threat to society who did not deserve mercy. The amended petition also
       incorporated the “ ‘arguments contained within and the Affidavits attached to [defendant’s]
       pro se Petition for Post-Conviction Relief.’ ” Id. ¶ 6. The defendant then filed a pro se
       “Supplemental Amended Post-Conviction Petition” in which he alleged ineffectiveness of
       trial counsel for failing to claim that the defendant was held too long prior to his probable
       cause hearing, ineffectiveness of trial counsel for failing to object to photographic lineups at
       the suppression hearing, and arguing that section 109-1(a) of the Code of Criminal Procedure
       of 1963 (725 ILCS 5/109-1(a) (West 2006)) was unconstitutional “in that it was vague and
       ambiguous and provided no remedy for noncompliance.” Thompson, 2016 IL App (3d)
       140586, ¶ 8.
¶ 32        The Thompson postconviction trial court stated it would consider the defendant’s pro se
       claims even though his counsel did not explicitly adopt them in the amended petition. Neither
       party presented any evidence at the second-stage dismissal hearing. The State never filed a
       responsive pleading prior to the hearing. After the court ruled against the defendant, his
       counsel filed a notice of appeal while the defendant filed a pro se motion to reconsider. This
       court dismissed the appeal and ordered the trial court to rule on the motion to reconsider. At
       the subsequent hearing, the court ordered the State to file a responsive pleading. The State
       filed an answer admitting that the clerical error in the sentencing order required modification
       and admitting that the sentencing judge made the alleged statements. However, the State
       argued that the judge’s statements were reasonable and supported by the evidence within the
       context of the case. The trial court affirmed its previous determination.
¶ 33        On appeal, this court rejected the State’s argument that the trial judge must make an
       independent determination at the second-stage dismissal hearing regardless of whether the
       State filed a motion to dismiss. Id. ¶ 21. Further, this court held that the failure to concede
       allegations in a postconviction petition does not transform an answer into a motion to
       dismiss—the effect of a denial in an answer is to “frame the scope of the dispute to be
       resolved at an evidentiary hearing.” Id. ¶ 26. Thompson does not hold that a responsive
       pleading captioned as an “answer,” in and of itself, entitles a defendant to an evidentiary
       hearing on all allegations raised in a postconviction petition.
¶ 34        In the instant case, unlike in Thompson, the State’s responsive pleading was filed prior to
       the second-stage dismissal hearing and addressed all of defendant’s postconviction claims.
       Also unlike Thompson, the State’s responsive pleading contains numerous assertions that do
       not admit or deny the facts pled. Instead, most of the State’s pleading attacks the sufficiency
       of defendant’s claims. With regard to the dismissed claims, the State’s answer asserted that
       defendant failed to adequately plead a constitutional violation or provide any affidavits in



                                                  -7-
       support of the claims. “ ‘A motion to dismiss *** attacks the sufficiency of the complaint.’ ”
       Id. ¶ 25 (quoting Tyler v. J.C. Penny Co., 145 Ill. App. 3d 967, 972 (1986)).
¶ 35       The parties appeared for a dismissal hearing to argue the viability of defendant’s
       pleadings. Based on the pleadings and the parties’ positions at the hearing, the trial court
       dismissed many of defendant’s claims. We find that the State’s responsive pleading, in
       substance, sought dismissal of these claims—it did not merely admit or deny material facts.
       The trial court was empowered to dismiss defendant’s claims. We affirm the trial court’s
       judgment.

¶ 36                       II. Ineffective Assistance of Postconviction Counsel
¶ 37       Defendant next contends that postconviction counsel failed to provide reasonable
       assistance. He claims counsel failed to properly amend some of the pro se petition claims,
       failed to bolster defendant’s testimony at the evidentiary hearing with documentary evidence,
       and failed to rebut adverse testimony at the evidentiary hearing with citations to the record.
       In his brief, defendant argues that counsel unreasonably failed to provide the trial court with
       a recorded conversation between defendant and the victim’s mother, which resulted in the
       dismissal of his discovery violation claim. Defendant also claims that postconviction counsel
       pled the discovery violation claim inadequately. Defendant’s brief also highlights counsel’s
       failure to provide the trial court with hard evidence to the side effects of Seroquel, a
       psychotropic medication defendant took during trial. He claims the drug’s side effects
       rendered him unfit for trial. We affirm the trial court’s dismissals.

¶ 38                                    A. Discovery Violation Claim
¶ 39       It is undisputed that the State failed to disclose a recorded conversation between
       defendant and the victim’s mother. Defendant filed a motion to supplement his
       postconviction petition in November 2014; he attached to this motion a police report
       prepared on November 17, 2005. The reporting investigator described bringing the victim’s
       mother to the police station and leaving her alone to talk with defendant. They consented to
       the conversation being video and audio recorded. The investigator noted on the report that
       the “conversation was difficult to discern on the audio and video recording.”
¶ 40       First, defendant argues that the discovery violation could not have been addressed on
       direct appeal because it was not part of the appellate record. However, defendant consented
       to his conversation with the victim’s mother being recorded; therefore, he certainly knew of
       its existence. Additionally, the November 17, 2005, report was disclosed—the recorded
       conversation was no secret to anyone. Defendant could have raised the issue at trial to make
       it part of the appellate record, but he failed to do so.
¶ 41       Moreover, discovery violation claims require the defendant to prove three elements: (1)
       that the evidence is favorable to the accused because it is either exculpatory or impeaching,
       (2) the evidence was suppressed by the State, and (3) the accused was prejudiced because the
       evidence is material to his guilt or punishment. People v. Beaman, 229 Ill. 2d 56, 73-74
       (2008); see also Brady v. Maryland, 373 U.S. 83, 87-88 (1963); Strickler v. Greene, 527 U.S.
       263, 281-82 (1999). Defendant merely argues that postconviction counsel’s inclusion of the
       discovery violation claim in defendant’s amended petition required him to produce the



                                                  -8-
       conversation. The State responds by pointing out that the recording was “difficult to discern”
       and carried little probative value.
¶ 42       We agree with the State. The briefs imply that postconviction counsel had access to the
       recorded conversation, so defendant’s appellate counsel also has access to the recording. In
       any event, defendant knows the gist of what the conversation entailed. Yet, neither
       defendant’s briefs nor his petition for rehearing explains how the substance of the recording
       would be material or show that defendant was prejudiced by the State’s nondisclosure, as he
       must to prove his discovery violation claim. If the recording does not contain exculpatory or
       impeaching evidence that is material to defendant’s guilt or innocence, then postconviction
       counsel’s omission cannot be unreasonable—it is not unreasonable to omit evidence that
       does not help your client’s case. See People v. Ross, 2015 IL App (3d) 130077, ¶ 14 (“Where
       a defendant alleges unreasonable assistance of postconviction counsel, the prejudice prong
       focuses on whether counsel’s deficient performance affected the outcome of the
       postconviction proceedings.”).

¶ 43                                          B. Fitness Claim
¶ 44        The remaining issue focuses on counsel’s failure to provide evidence of defendant’s
       unfitness to stand trial due to side effects from his prescribed psychotropic medication,
       Seroquel. At the evidentiary hearing, defendant testified that the Seroquel made him feel
       “weird” and confused. He claimed he was unable to understand the proceedings at trial or
       assist in his defense. Defendant’s postconviction counsel did not provide the trial court with
       any literature on Seroquel or its side effects. Defendant also claims that the jury note asking
       whether defendant was prescribed medication to calm him was important evidence calling his
       fitness into question. Neither the trial judge nor defendant’s trial counsel recalled the note or
       defendant’s behavior raising a bona fide doubt as to his fitness. Defendant contends that his
       counsel’s failure to produce the trial record to refresh the witness’s recollection amounted to
       unreasonable assistance. He claims producing the record would have enhanced his
       credibility, perhaps leading to a different result.
¶ 45        The State argues that defendant’s counsel met the statutory burden of reasonable
       assistance. Further, the State contends that defendant’s counsel fairly presented a case on the
       issues raised in defendant’s petition; therefore, counsel’s assistance was not unreasonable.
       Additionally, the State points out that the jury note was addressed at trial, where neither the
       trial judge nor defendant’s trial counsel found any indication he was unfit.
¶ 46        Because there is no constitutional right to counsel in postconviction proceedings, Illinois
       Supreme Court Rule 651(c) (eff. Feb. 6, 2013) governs the level of assistance required of
       postconviction counsel. Under this rule, postconviction counsel is required to provide a
       reasonable level of assistance. People v. Pendleton, 223 Ill. 2d 458, 472 (2006). To
       demonstrate reasonable assistance, Rule 651(c) requires postconviction counsel to file a
       certificate verifying that he or she “consulted with petitioner by phone, mail, electronic
       means or in person to ascertain his or her contentions of deprivation of constitutional rights,
       has examined the record of the proceedings at the trial, and has made any amendments to the
       petitions filed pro se that are necessary for an adequate presentation of petitioner’s
       contentions.” Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013). Whether postconviction counsel
       satisfied the Rule 651(c) obligations is a question we review de novo. People v. Suarez, 224
       Ill. 2d 37, 41-42 (2007).

                                                   -9-
¶ 47        The purpose of Rule 651(c) is to ensure that postconviction counsel presents the
       defendant’s claims to the court in proper legal form. People v. Perkins, 229 Ill. 2d 34, 44
       (2007). Substantial compliance with the rule is sufficient. People v. Richardson, 382 Ill. App.
       3d 248, 257 (2008). The filing of a Rule 651(c) certificate creates a rebuttable presumption
       that postconviction counsel provided reasonable assistance. People v. Profit, 2012 IL App
       (1st) 101307, ¶ 19. Once a certificate is filed, it is defendant’s burden to overcome this
       presumption by demonstrating his attorney’s failure to substantially comply with the duties
       mandated by Rule 651(c). People v. Jones, 2011 IL App (1st) 092529, ¶ 23.
¶ 48        Further, in reviewing the effectiveness of counsel, we must evaluate counsel’s
       performance as a whole; we do not view isolated incidents in a vacuum. People v. Max, 2012
       IL App (3d) 110385, ¶ 65. Counsel is not required to call every witness or bolster every
       claim with evidence or testimony at a postconviction evidentiary hearing. See People v.
       Hotwagner, 2015 IL App (5th) 130525, ¶¶ 41-51. Instead, postconviction counsel’s
       obligation at an evidentiary hearing is to competently present the defendant’s claims as
       framed by the petition. See id. ¶¶ 57-60.
¶ 49        Here, the crux of defendant’s argument is that postconviction counsel’s failure to provide
       documentation of Seroquel’s side effects and produce the trial record during witness
       examination was an unreasonable omission of evidence tending to prove defendant’s
       unfitness. First, we find that counsel’s failure to provide the trial court with literature on the
       side effects of Seroquel did not amount to unreasonable assistance. A list of Seroquel’s side
       effects has almost no probative value in this case; the drug’s actual effect on defendant at
       trial is the relevant issue, not the potential side effects of the medication.
¶ 50        Nonetheless, defendant argues that some of Seroquel’s side effects—confusion,
       dizziness, and drowsiness—rendered him unfit for trial. Over-the-counter ibuprofen and
       acetaminophen also list dizziness and drowsiness as side effects. Moreover, numerous
       prescription drugs list confusion as a side effect—narcotic pain medications and
       antihistamines for example. A list of Seroquel’s side effects says nothing about defendant’s
       state of mind at trial. Defendant’s argument places undue emphasis on the fact that Seroquel
       is a psychotropic medication. A defendant’s ingestion of psychotropic medication does not,
       by itself, give rise to a bona fide doubt of his fitness to stand trial. People v. Mitchell, 189 Ill.
       2d 312, 330-31 (2000).
¶ 51        Defendant further contends that, in correlation with the Seroquel literature, the trial
       record regarding the jury’s note would have shown the medication affected his demeanor.
       Specifically, defendant argues that postconviction counsel failed to present the trial record
       concerning the jury’s note when the trial judge and defendant’s trial counsel did not
       remember the note. We disagree.
¶ 52        The jury submitted the note on the first day of trial; it asked whether defendant was on
       medication to calm him. Prior to submitting the note, the jury heard testimony from the
       victim’s mother, a police investigator, and the victim’s emergency room treating physician.
       During the course of this testimony, the jury saw postmortem photographs of the victim.
¶ 53        In determining whether to answer the jury’s question, the trial judge stated: “I have noted
       nothing really unusual regarding the defendant’s demeanor today.” The judge and counsel
       knew defendant was on medication but agreed the court could not answer the jury’s question.
       The court also recognized that defendant could be calm for various reasons. Accordingly, the
       court had no basis on which to question defendant’s fitness.

                                                    - 10 -
¶ 54       Defendant now argues that the jury’s note was prompted by some event or defendant’s
       unusual behavior, showing the Seroquel affected his mental capacity. The record makes no
       such indication. For defendant’s argument to succeed, we must speculate that he exhibited
       behavior or a demeanor, seen only by the jury, which raised a bona fide doubt as to his
       fitness. We must also speculate that the note was not prompted by the jurors’ reactions or
       expectations of defendant after seeing postmortem photographs of the victim and hearing her
       mother’s testimony. We decline to make such speculative leaps to create facts not contained
       within the record.
¶ 55       The trial record of the proceedings addressing the jury’s note at trial confirms the
       uncontested fact that defendant was taking medication during the trial—a scant amount of
       probative evidence without employing speculation. On the other hand, the record also
       highlights the trial court’s conclusion that defendant appeared normal and his trial counsel’s
       failure to raise any argument that defendant was unfit. The record contains no evidence that
       the witnesses would have interpreted their trial observations differently at an evidentiary
       hearing eight years later. Perhaps not producing the trial record was a calculated strategy to
       limit its potentially negative effect on defendant’s case. Regardless, the record before us is
       devoid of the facts necessary to support defendant’s argument. We cannot say that counsel’s
       omission of the trial record, the documentation on Seroquel, or both omissions taken together
       failed to meet the Rule 651(c) reasonableness standard. Accordingly, we affirm the trial
       court’s ruling and decline to remand for further postconviction proceedings.

¶ 56                    III. Lack of Jury Instructions on Lesser-Included Offenses
¶ 57       Defendant next claims that his trial counsel failed to investigate potential lesser-included
       offenses and erroneously advised defendant that he would have to testify in order to instruct
       the jury on these offenses. He argues that his appellate counsel was ineffective for not raising
       this issue on direct appeal.
¶ 58       This claim proceeded to a third-stage evidentiary hearing. The trial court concluded that
       defendant desired an all-or-nothing approach because he did not believe he was guilty. The
       State argues that the trial court’s determination was sufficiently supported by the evidence.
¶ 59       At a postconviction evidentiary hearing, the defendant bears the burden of presenting
       evidence establishing a substantial showing of a constitutional violation. People v. Coleman,
       206 Ill. 2d 261, 277 (2002). The trial judge serves as the fact finder charged with determining
       witnesses’ credibility and the weight to be given to their testimony and resolving any
       conflicts in the evidence. People v. Chatman, 357 Ill. App. 3d 695, 704 (2005). Reviewing
       courts may not substitute their judgment for the trial courts’ and will not reverse the decision
       unless it is “clearly evident, plain, and indisputable that the decision was erroneous.” Id. To
       be “manifestly erroneous,” a trial court’s decision must be “arbitrary, unreasonable and not
       based on the evidence.” People v. Wells, 182 Ill. 2d 471, 481 (1998).
¶ 60       Defendant testified that he did not discuss lesser-included offenses with his trial counsel
       and did not understand he could submit jury instructions on charges the State did not pursue.
       However, his trial counsel, Baron Heintz, testified that he discussed jury instructions on
       lesser-included offenses with defendant after the State presented its case. Heintz told
       defendant that he may need to testify to prove a lesser-included offense; defendant declined
       to testify. Heintz also explained to defendant that requesting lesser-included offense
       instructions may cause the jury to “split the difference.” In other words, leaving one charge

                                                  - 11 -
       instruction may be strategically advantageous because the jury has fewer charges upon which
       to convict the accused.
¶ 61       The trial court determined that the totality of the evidence presented indicated defendant
       took an intentional all-or-nothing approach. The court found Heintz’s testimony credible and
       concluded it was defendant’s wish to proceed without the lesser-included offense
       instructions. These facts do not indicate ineffective assistance of defendant’s trial or appellate
       counsel. Accordingly, the trial court found that defendant failed to make the required
       substantial showing. The totality of the evidence presented at the hearing supports the trial
       court’s determination. We affirm.
¶ 62                                           IV. Sentencing
¶ 63       Finally, defendant argues that his sentence was excessive in light of his rehabilitative
       potential, the limited risk of recidivism, and the mitigating factors presented to the trial court.
       The State counters by highlighting the underlying facts of the crime and pointing out that
       defendant’s 60-year sentence fell within the applicable sentencing range. 730 ILCS
       5/5-4.5-20(a) (West 2014). Defendant was originally sentenced to a mandatory natural life
       term under section 5-8-1(a)(1)(c)(ii) of the Unified Code. 730 ILCS 5/5-8-1(a)(1)(c)(ii)
       (West 2006). This sentence was deemed unconstitutional and later removed from the statute.
       See Pub. Act 99-69, § 10 (eff. Jan. 1, 2016); Wooters, 188 Ill. 2d 500. The trial court imposed
       the 60-year sentence at issue here at a second sentencing hearing. Accordingly, we examine
       this issue as a direct appeal.
¶ 64       The trial court’s sentencing decision is entitled to great deference and will not be
       disturbed absent an abuse of discretion. People v. Latona, 184 Ill. 2d 260, 272 (1998); People
       v. Perruquet, 68 Ill. 2d 149, 153 (1977). The trial court is in a far better position than the
       appellate court to issue an appropriate sentence based upon its firsthand consideration of
       relevant factors such as the defendant’s credibility, demeanor, moral character, mentality,
       social environment, habits, and age. People v. Streit, 142 Ill. 2d 13, 19 (1991) (citing
       Perruquet, 68 Ill. 2d at 154). When reviewing courts examine the propriety of trial courts’
       sentences, they should proceed with great caution and care. People v. Harper, 50 Ill. 2d 296,
       301 (1972). Accordingly, a reviewing court may not substitute its judgment for that of a trial
       court merely because it would have weighed sentencing factors differently. People v.
       Pittman, 93 Ill. 2d 169, 178 (1982).
¶ 65       In the instant case, defendant stands convicted of murdering a 17-month-old infant. The
       mitigating factors presented—defendant’s lack of prior violent crimes, troubled upbringing,
       age, rehabilitative potential, and drug dependency related to the murder—do not render
       defendant immune from a maximum sentence. The trial judge clearly weighed these
       factors—he stated on the record that they were insufficient to overcome the nature of the
       crime. The judge also determined that defendant fell short of expressing true remorse for his
       actions. Defendant is asking this court to reweigh the sentencing factors, which we cannot do
       by law. See id. We find no abuse of the trial court’s discretion in imposing the maximum
       60-year sentence.

¶ 66                                           CONCLUSION
¶ 67      For the foregoing reasons, we affirm the judgment of the circuit court of Rock Island
       County as to all issues raised in this appeal.


                                                   - 12 -
¶ 68   Affirmed.




                   - 13 -